          Case 17-33550 Document 1710 Filed in TXSB on 07/24/19 Page 1 of 10




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                          ENTERED
                                                                                                               07/24/2019
In re:                                                           )        Chapter 11
                                                                 )
IGNITE RESTAURANT GROUP, INC., et al.,1                          )        Case No. 17-33550 (DRJ)
                                                                 )
                    Debtors.                                     )        (Jointly Administered)
                                                                 )

                            ORDER SUSTAINING
                  FIFTEENTH OMNIBUS OBJECTION TO CLAIMS
    PURSUANT TO SECTIONS 502(b) AND 502(c) OF THE BANKRUPTCY CODE AND
    RULE 3007 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE SEEKING
                 TO DISALLOW AND EXPUNGE CERTAIN CLAIMS
                                  (Docket No. 1675)
               (UNLIQUIDATED CLAIMS AND GUARANTY CLAIMS)

           Upon the objection (the “Objection”)2 of Drivetrain, LLC, in its capacity as Trustee (the

“GUC Trustee”) of the Ignite Restaurant Group GUC Trust (the “GUC Trust”) seeking entry of an

order (this “Order”) disallowing and expunging the Unliquidated Claims identified on Schedule 1

and Guaranty Claims identified on Schedule 2 attached hereto, it is HEREBY ORDERED THAT:

           1.       The Objection is sustained as set forth herein.

           2.       Pursuant to section 502(b) of the Bankruptcy Code and Bankruptcy Rule 3007, each

Unliquidated Claim identified on Schedule 1 to this Order is disallowed and expunged in its

entirety, except as otherwise indicated.




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number (if any), are: Ignite Restaurant Group, Inc. (1359); Ignite Restaurant Group – RSC LLC (1791); Joe’s Crab
Shack, LLC (4189); Joe’s Crab Shack – Redondo Beach, Inc. (5107); BHTT Entertainment, LLC (9818); Ignite
Restaurants – New Jersey, LLC (5907); Joe’s Crab Shack – Maryland, LLC (5297); Joe’s Crab Shack – Anne Arundel
MD, LLC (9318); Brick House Development, LLC (2944); JCS Monmouth Mall – NJ, LLC (3509); JCS Development
LLC (4235). The Debtors’ service address is: 10555 Richmond Avenue, Houston, Texas 77042.

2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Objection.



DOCS_DE:223453.3 40162/003
       Case 17-33550 Document 1710 Filed in TXSB on 07/24/19 Page 2 of 10




        3.       Pursuant to section 502(b) of the Bankruptcy Code and Bankruptcy Rule 3007, each

Guaranty Claim identified on Schedule 2 to this Order is disallowed and expunged in its entirety.

        4.       The Debtors’ Claims Agent is authorized and directed to update the claims register

maintained in these chapter 11 cases to reflect the relief granted in this Order.

        5.       Each claim and the objections by the GUC Trustee to each claim identified in

Schedule 1 and Schedule 2 constitute a separate contested matter as contemplated by Bankruptcy

Rule 9014. This Order will be deemed a separate order with respect to each Unliquidated Claim.

        6.       Except as provided herein, nothing in this Order shall be deemed: (a) an admission

as to the validity of any prepetition claim against a Debtor entity or such Debtor entity’s estate; (b)

a waiver of any party’s right to dispute any prepetition claim on any grounds; (c) a promise or

requirement to pay any prepetition claim; (d) an implication or admission that any particular claim

is of a type specified or defined in this Objection or any order granting the relief requested by this

Objection; (e) a request or authorization to assume any prepetition agreement, contract, or lease

pursuant to section 365 of the Bankruptcy Code; or (f) a waiver of the GUC Trustee’s rights under

the Bankruptcy Code or any other applicable law.

        7.       The terms and conditions of this Order will be immediately effective and

enforceable upon its entry.

        8.       The GUC Trustee, the Claims Agent, and the Clerk of the Court are authorized to

take all actions necessary to effectuate the relief granted pursuant to this Order in accordance with

the Objection.




DOCS_DE:223453.3 40162/003                        2
       Case 17-33550 Document 1710 Filed in TXSB on 07/24/19 Page 3 of 10




        9.       This Court shall retain exclusive jurisdiction to resolve any dispute arising from or

related to this Order.

Dated: _____________, 2019
   Signed: July Texas
       Houston, 24, 2019.                      _____________________________________
                                               THE HONORABLE DAVID R. JONES
                                                 ____________________________________
                                               CHIEF UNITED STATES
                                                 DAVID R. JONES
                                                BANKRUPTCY    JUDGE
                                                  UNITED STATES BANKRUPTCY JUDGE




DOCS_DE:223453.3 40162/003                         3
       Case 17-33550 Document 1710 Filed in TXSB on 07/24/19 Page 4 of 10




                                 SCHEDULE 1




DOCS_DE:223453.3 40162/003
                                    Case 17-33550 Document 1710 Filed in TXSB on 07/24/19 Page 5 of 10
                             Ignite Restaurant Group, Inc., et al., Case No. 17-33550 (Jointly Administered) (Bank. S.D. Tex.)
                                                     GUC Trust 15th Omnibus Objection to Claims
                                                            Schedule 1 – Unliquidated Claims

 Seq.    Claimant Name:               Date     Case       Claimed Debtor:             Claim No.   Claim Amount:    Grounds for Objection:
 No.                                  Filed:   Number:

 1       Landry’s Inc.                9/1/17   17-33551   Ignite Restaurant Group –   1024        Unsecured:       Claim filed without an amount as
         c/o Haynes and Boone LLP                         RSC LLC                                 Unliquidated     contingent and unliquidated for potential
         Attn: Patrick L. Hughes                                                                                   indemnification obligations arising from a
         1221 McKinney St.,                                                                                        2006 Stock Purchase Agreement. GUC
         Suite 2100                                                                                                Trust is not aware of any liability of the
         Houston, TX 77010                                                                                         estates for the claim.

 2       Landry’s Inc.                9/1/17   17-33552   Joe’s Crab Shack, LLC       1025        Unsecured:       Claim filed without an amount as
         c/o Haynes and Boone LLP                                                                 Unliquidated     contingent and unliquidated for potential
         Attn: Patrick L. Hughes                                                                                   indemnification obligations arising from a
         1221 McKinney St.,                                                                                        2006 Stock Purchase Agreement. GUC
         Suite 2100                                                                                                Trust is not aware of any liability of the
         Houston, TX 77010                                                                                         estates for the claim.

 3       Landry’s Inc.                9/1/17   17-33553   Joe’s Crab Shack -          1026        Unsecured:       Claim filed without an amount as
         c/o Haynes and Boone LLP                         Maryland, LLC                           Unliquidated     contingent and unliquidated for potential
         Attn: Patrick L. Hughes                                                                                   indemnification obligations arising from a
         1221 McKinney St.,                                                                                        2006 Stock Purchase Agreement. GUC
         Suite 2100                                                                                                Trust is not aware of any liability of the
         Houston, TX 77010                                                                                         estates for the claim.

 4       Landry’s Inc.                9/1/17   17-33554   JCS Monmouth Mall -         1027        Unsecured:       Claim filed without an amount as
         c/o Haynes and Boone LLP                         NJ, LLC                                 Unliquidated     contingent and unliquidated for potential
         Attn: Patrick L. Hughes                                                                                   indemnification obligations arising from a
         1221 McKinney St.,                                                                                        2006 Stock Purchase Agreement. GUC
         Suite 2100                                                                                                Trust is not aware of any liability of the
         Houston, TX 77010                                                                                         estates for the claim.

 5       Landry’s Inc.                9/1/17   17-33555   JCS Development, LLC        1028        Unsecured:       Claim filed without an amount as
         c/o Haynes and Boone LLP                                                                 Unliquidated     contingent and unliquidated for potential
         Attn: Patrick L. Hughes                                                                                   indemnification obligations arising from a
         1221 McKinney St.,                                                                                        2006 Stock Purchase Agreement. GUC
         Suite 2100                                                                                                Trust is not aware of any liability of the
         Houston, TX 77010                                                                                         estates for the claim.




DOCS_DE:224018.2 40162/003
                                    Case 17-33550 Document 1710 Filed in TXSB on 07/24/19 Page 6 of 10
                                                             Ignite Restaurant Group, Inc., et al.
                                                          GUC Trust 15th Omnibus Objection to Claims
                                                              Schedule 1 – Unliquidated Claims

 Seq.    Claimant Name:               Date     Case          Claimed Debtor:            Claim No.   Claim Amount:   Grounds for Objection:
 No.                                  Filed:   Number:

 6       Landry’s Inc.                9/1/17   17-33556      Joe’s Crab Shack -         1029        Unsecured:      Claim filed without an amount as
         c/o Haynes and Boone LLP                            Redondo Beach, Inc.                    Unliquidated    contingent and unliquidated for potential
         Attn: Patrick L. Hughes                                                                                    indemnification obligations arising from a
         1221 McKinney St.,                                                                                         2006 Stock Purchase Agreement. GUC
         Suite 2100                                                                                                 Trust is not aware of any liability of the
         Houston, TX 77010                                                                                          estates for the claim.

 7       Landry’s Inc.                9/1/17   17-33550      Ignite Restaurant Group,   1017        Unsecured:      Claim filed without an amount as
         c/o Haynes and Boone LLP                            Inc.                                   Unliquidated    contingent and unliquidated for potential
         Attn: Patrick L. Hughes                                                                                    indemnification obligations arising from a
         1221 McKinney St.,                                                                                         2006 Stock Purchase Agreement. GUC
         Suite 2100                                                                                                 Trust is not aware of any liability of the
         Houston, TX 77010                                                                                          estates for the claim.

 8       Landry’s Inc.                9/1/17   17-33557      Joe’s Crab Shack - Anne    1030        Unsecured:      Claim filed without an amount as
         c/o Haynes and Boone LLP                            Arundel MD, LLC                        Unliquidated    contingent and unliquidated for potential
         Attn: Patrick L. Hughes                                                                                    indemnification obligations arising from a
         1221 McKinney St.,                                                                                         2006 Stock Purchase Agreement. GUC
         Suite 2100                                                                                                 Trust is not aware of any liability of the
         Houston, TX 77010                                                                                          estates for the claim.

 9       Landry’s Inc.                9/1/17   17-33558      BHTT Entertainment,        1031        Unsecured:      Claim filed without an amount as
         c/o Haynes and Boone LLP                            LLC                                    Unliquidated    contingent and unliquidated for potential
         Attn: Patrick L. Hughes                                                                                    indemnification obligations arising from a
         1221 McKinney St.,                                                                                         2006 Stock Purchase Agreement. GUC
         Suite 2100                                                                                                 Trust is not aware of any liability of the
         Houston, TX 77010                                                                                          estates for the claim.

 10      Landry’s Inc.                9/1/17   17-33559      Brick House                1032        Unsecured:      Claim filed without an amount as
         c/o Haynes and Boone LLP                            Development, LLC                       Unliquidated    contingent and unliquidated for potential
         Attn: Patrick L. Hughes                                                                                    indemnification obligations arising from a
         1221 McKinney St.,                                                                                         2006 Stock Purchase Agreement. GUC
         Suite 2100                                                                                                 Trust is not aware of any liability of the
         Houston, TX 77010                                                                                          estates for the claim.




DOCS_DE:224018.2 40162/003                        2
                                       Case 17-33550 Document 1710 Filed in TXSB on 07/24/19 Page 7 of 10
                                                                 Ignite Restaurant Group, Inc., et al.
                                                              GUC Trust 15th Omnibus Objection to Claims
                                                                  Schedule 1 – Unliquidated Claims

 Seq.    Claimant Name:                  Date      Case          Claimed Debtor:            Claim No.   Claim Amount:   Grounds for Objection:
 No.                                     Filed:    Number:

 11      Landry’s Inc.                   9/1/17    17-33561      Ignite Restaurants - New   1033        Unsecured:      Claim filed without an amount as
         c/o Haynes and Boone LLP                                Jersey, LLC                            Unliquidated    contingent and unliquidated for potential
         Attn: Patrick L. Hughes                                                                                        indemnification obligations arising from a
         1221 McKinney St.,                                                                                             2006 Stock Purchase Agreement. GUC
         Suite 2100                                                                                                     Trust is not aware of any liability of the
         Houston, TX 77010                                                                                              estates for the claim.

 12      Jahmira Butler                  9/1/17    17-33552      Joe’s Crab Shack, LLC      1009        Unsecured:      Claim filed for $50,000 as personal injury
         c/o Timothy Hough                                                                              $50,000 but     claim but unliquidated. GUC Trust is not
         Jaffe & Hough                                                                                  includes        aware of any liability of the estates for the
         Two Penn Center                                                                                unliquidated    claim.
         1500 JFK Boulevard,                                                                            component
         Suite 1907
         Philadelphia, PA 19102
 14      Lisa Love                       8/11/17   17-33552      Joe’s Crab Shack, LLC      342         Unsecured:      Claim filed for “In excess of $75,000” as
         c/o Jeffrey M. Groce                                                                           $75,000 but     personal injury claim but unliquidated.
         Robert R. Castro Law Firm                                                                      includes        GUC Trust is not aware of any liability of
         2670 Crain Hwy, Suite 411                                                                      unliquidated    the estates for the claim.
         Waldorf, MD 20601                                                                              component
 15      Vanessa Sims                    8/30/17   17-33550      Ignite Restaurant Group,   620         Unsecured:      By agreement of the claimant and the GUC
         1200 Harger Road, Suite 500                             Inc.                                   $30,000         Trust, claim number 620 is fixed and
         Oak Brook, IL 60523                                                                                            allowed as a general unsecured, non-
                                                                                                                        priority claim in the total amount of
                                                                                                                        $30,000.




DOCS_DE:224018.2 40162/003                            3
       Case 17-33550 Document 1710 Filed in TXSB on 07/24/19 Page 8 of 10




                                 SCHEDULE 2




DOCS_DE:223453.3 40162/003
                                         Case 17-33550 Document 1710 Filed in TXSB on 07/24/19 Page 9 of 10
                                                              Ignite Restaurant Group, Inc., et al.
                                                           GUC Trust 15th Omnibus Objection to Claims
                                                                Schedule 2 – Guaranty Claims

 Seq.    Claimant Name:                   Date      Case       Claimed Debtor:            Claim No.   Claim Amount:   Grounds for Objection:
 No.                                      Filed:    Number:

 1       EklecCo Newco, LLC               8/30/17   17-33550   Ignite Restaurant Group,   632         $551,404.62     Basis for claim is guarantee by Debtor
         Menter, Rudin & Trivelpiece,                          Inc.                                   Unsecured       Ignite Restaurant Group, Inc. Pursuant to
         P.C.                                                                                                         the substantive consolidation provisions of
         Attn: Kevin M. Newman                                                                                        section 7.01 of the confirmed Plan, “all
         308 Maltbie Street, Suite 200                                                                                guarantees of the Debtors of the obligations
         Syracuse, NY 13204-1439                                                                                      of any Debtor and any joint and several
                                                                                                                      liability of any of the Debtors shall be
                                                                                                                      eliminated . . . .” Claim should therefore be
                                                                                                                      disallowed.
 2       Five Oaks Development            8/25/17   17-33550   Ignite Restaurant Group,   431         $61,443.14      Basis for claim is guarantee by Debtor
         Group, L.P.                                           Inc.                                   Unsecured       Ignite Restaurant Group, Inc. Pursuant to
         c/o Tyler Huskey                                                                                             the substantive consolidation provisions of
         Gentry, Tipton & McLemore,                                                                                   section 7.01 of the confirmed Plan, “all
         P.C.                                                                                                         guarantees of the Debtors of the obligations
         2540 San Pike Blvd., Suite 2                                                                                 of any Debtor and any joint and several
         Pigeon Forge, TN 37863                                                                                       liability of any of the Debtors shall be
                                                                                                                      eliminated . . . .” Claim should therefore be
                                                                                                                      disallowed.
 3       Clifton Lifestyle Center, LLC    8/31/17   17-33550   Ignite Restaurant Group,   929         $80,373.42      Basis for claim is guarantee by Debtor
         c/o Porzio, Bromberg &                                Inc.                                   Unsecured       Ignite Restaurant Group, Inc. Pursuant to
         Newman, P.C.                                                                                                 the substantive consolidation provisions of
         Attn: Kelly D. Curtin, Esq.                                                                                  section 7.01 of the confirmed Plan, “all
         100 Southgate Pkwy                                                                                           guarantees of the Debtors of the obligations
         Morristown, NJ 07962                                                                                         of any Debtor and any joint and several
                                                                                                                      liability of any of the Debtors shall be
                                                                                                                      eliminated . . . .” Claim should therefore be
                                                                                                                      disallowed.
 4       Bevibo, LLC                      8/31/17   17-33550   Ignite Restaurant Group,   969         $3,379,366.23   Basis for claim is guarantee by Debtor
         c/o Julia Y. Kirkpatrick                              Inc.                                   Unsecured       Ignite Restaurant Group, Inc. Pursuant to
         Burns, Day & Presnell, P.A.                                                                                  the substantive consolidation provisions of
         2626 Glenwood Ave.,                                                                                          section 7.01 of the confirmed Plan, “all
         Suite 560                                                                                                    guarantees of the Debtors of the obligations
         Raleigh, NC 27608                                                                                            of any Debtor and any joint and several
                                                                                                                      liability of any of the Debtors shall be
                                                                                                                      eliminated . . . .” Claim should therefore be
                                                                                                                      disallowed.


DOCS_DE:224018.2 40162/003                            4
                                      Case 17-33550 Document 1710 Filed in TXSB on 07/24/19 Page 10 of 10
                                                            Ignite Restaurant Group, Inc., et al.
                                                         GUC Trust 15th Omnibus Objection to Claims
                                                              Schedule 2 – Guaranty Claims

 Seq.    Claimant Name:                 Date      Case       Claimed Debtor:            Claim No.   Claim Amount:   Grounds for Objection:
 No.                                    Filed:    Number:

 5       301-303 Wet 125 LLC            8/24/17   17-33550   Ignite Restaurant Group,   480         $3,679,085.42   Basis for claim is guarantee by Debtor
         c/o Edward M. Fox                                   Inc.                                   Unsecured       Ignite Restaurant Group, Inc. Pursuant to
         Seyfarth Shaw                                                                                              the substantive consolidation provisions of
         620 8th Avenue, 32nd Floor                                                                                 section 7.01 of the confirmed Plan, “all
         New York, NY 10018                                                                                         guarantees of the Debtors of the obligations
                                                                                                                    of any Debtor and any joint and several
                                                                                                                    liability of any of the Debtors shall be
                                                                                                                    eliminated . . . .” Claim should therefore be
                                                                                                                    disallowed.




DOCS_DE:224018.2 40162/003                          5
